DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a first end of the first lateral wing is connected to the main body and a second end of the first lateral wing is connected to another lighting apparatus” (re: Claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 10-12, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (U.S. Patent 9,546,761 B2).
With regards to Claim 1, Kim discloses a lighting apparatus [Figures 1-10], including:
An elongated light source [(700) or several (730)];
A main housing [(100, 200, 300, 400, 500) or (200-500)] having a main body [e.g., (100, 200, 300)] and a light passing cover (500), the elongated light source being attached to the main body, a light of the elongated light source passing through the light passing cover; and
A first lateral wing (50) detachably attached to an external side wall of the main body, a portion of the light passing through the light passing cover further being reflected by an inner surface of the lateral wing.
With regards to Claim 2, Kim discloses a second lateral wing (50), the first lateral wing and the second lateral wing being disposed on opposite sides of the main body [note Figures 8-10].
With regards to Claim 3, Kim discloses the first wing [e.g., Figure 10: (50) – left side] has a first tilt angle with respect to the main body and the second wing [e.g., Figure 10: (50) – right side] has a second tilt angle with respect to the main body, the first tilt angle and the second tilt angle are different.
With regards to Claim 4, Kim discloses the first lateral wing (50) being detachable and take away from the main body.
With regards to Claim 6, Kim discloses the first end of the first lateral wing (50) being connected to the main body and a second end opposite to the first end has an inwardly curve [note Figure 10].
With regards to Claim 7, Kim discloses multiple tilt angles of the first lateral wing (50) with respect to the external side wall of the main body selectable [note Figure 10].
With regards to Claim 10, Kim discloses a connection portion of the main body [e.g., (400)] to connect the light passing cover having a first width, the light passing cover has an enlarged cross section with a second width, the second width is larger than the first width [note Figure 8].
With regards to Claim 11, Kim discloses the elongated light source being disposed at a bottom of the main body [note Figures 1-7] and the main body has an air 
With regards to Claim 12, Kim discloses a first cap cover and a second cap cover [e.g., (100)] disposed on two ends of the main housing.
With regards to Claim 16, Kim discloses a driver (900) disposed in the main body of the main housing for converting an indoor power to a driving current supplied to the elongated light source.
With regards to Claim 17, Kim discloses the lateral wing (50) emits a second light.
With regards to Claim 18, Kim discloses a second light source [e.g., other of the plurality of (730)] disposed on the first lateral wing [note Figure 2].
With regards to Claim 19, Kim discloses a connector [e.g., (900)] for providing electricity to the second light source on the first lateral wing [note Figures 1-2].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent 9,546,761 B2).
With regards to Claim 5, Kim discloses the claimed invention as cited above.  In addition, Kim discloses a first end of the first lateral wing being connected to the main body [note Figures 1-10], but does not specifically teach a second end of first lateral wing being connected to another lighting apparatus.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have duplicated the lighting apparatus such that a second end of the first lateral wing is connected to another lighting apparatus in the length direction, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Such an obvious modification would extend the illumination and provide for greater intensity or distribution, especially in large areas (e.g., hallway or large room).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent 9,546,761 B2) as applied to Claim 7 above, and further in view of Lin (U.S. Patent 7,677,764 B2).
With regard to Claims 8-9, Kim discloses the claimed invention as cited above, but does not specifically teach multiple sliding tracks disposed on the external side wall of the main body for selectively installing the first lateral wing to select tilt angles (re: Claim 8), or a rotating axial structure for connecting the first lateral wing to the main body for the first lateral wing to rotate with respect to the main body to change the tilt angle (re: Claim 9).
Lin discloses a lighting apparatus [Figures 1-3] and teaches multiple sliding tracks (116) disposed on an external side wall of a main body for selectively installing a first lateral wing (130, 131) to select tilt angles, and a rotating axial structure (134, 151) for connecting the first lateral wing to the main body for the first lateral wing to rotate with respect to the main body to change the tilt angle.
It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the lighting apparatus of Kim to have incorporated multiple sliding tracks disposed on the external side wall of the main body for selectively installing the first lateral wing to select tilt angles, or a rotating axial structure for connecting the first lateral wing to the main body for the first lateral wing to rotate with respect to the main body to change the tilt angle, as taught in principle by Lin, in order to provide greater flexibility in terms of the tilt angle of the first lateral wing so as to provide control over the illumination as desired (i.e., direction/distribution).
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent 9,546,761 B2) as applied to Claim 7 above, and further in view of Feuerborn et al. (U.S. Patent 7,080,927 B2).
With regard to Claims 13-14, Kim discloses the claimed invention as cited above, but does not specifically teach the first cap cover being attached with a plug line connecting to a power source, and the second cap cover having a socket for connecting to another lighting apparatus (re: Claim 13), wherein an attached device is attached to the socket of the second cap for receiving a working power to operate the attached device (re: Claim 14).
Feuerborn discloses a lighting apparatus [Figures 1-5] having a first side having attached a plug ling (68, 69) connecting to a power source (66), and a second side having a socket [note where (26) is connected] for connecting to another lighting apparatus, wherein an attached device [(26) or (1, 26)] is attached to the socket of the second side for receiving working power to operate the attached device.
It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the lighting apparatus of Kim to have incorporated the first cap cover to be attached with a plug line connecting to a power source, and the second cap cover having a socket for connecting to another lighting apparatus, wherein an attached device is attached to the socket of the second cap for receiving a working power to operate the attached device, as taught in principle by Feuerborn, in order to provide a modular lighting system that allows for more illumination as desired via multiple lighting apparatuses.
With regards to Claim 15, Kim in view of Feuerborn discloses the claimed invention as modified and cited above.  Kim does not specifically teach the attached device receives a wireless external command from an external device to control the elongated light source.
Feuerborn teaches, “The LED’s 50 may have one color, different colors, or may change the color spectrum. LED’s 50 with changing colors may be controlled with a potentiometer and/or wirelessly” [Column 5, Lines 20-23].
It would have been further obvious to one ordinarily skilled in the art at the time of invention to have modified the lighting apparatus of Kim in view of Feuerborn such that the attached device receives a wireless external command from an external device, as taught in principle by Feuerborn, in order to provide greater control of the illumination remotely/wirelessly.  Such an obvious modification is well known and established with respect to remote-controlled lighting.
 Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With regards to Claim 20, the Applicant has sufficiently claimed and defined the light apparatus, whereby the prior art fails to teach or suggest the combination of structural and functional limitations claimed the preceding base claims (e.g., Claims 1 and 17) and therein to a third light source emitting light to a light guide on the first lateral wing to emit light from the first lateral wing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Thursday, August 19, 2021
/Jason M Han/Primary Examiner, Art Unit 2875